Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
With respect to claims 3-5, Examiner agrees with Applicant’s argument  based on the amendment filed on 04/13/2021 that reference fail to describe or suggest receiving, via the user interface, user input define one or more terms, receiving, via the user interface, user input indicating one or more term attributes for the one or more term and generating, by database management system, a single table based on the one or more terms and the one or more term attributes, wherein the single table comprises at least four columns and at least five rows, a datatype unique identification number of the respective datatype is stored in the first columns, each datatype unique identification number being different from the first identification number, wherein an in-use datatype name of the respective datatype is stored in a third column of the single table and wherein a datatype code of the respective datatype is stored in fourth column of the single table.  Therefore, the previous office are withdrawn.  The claims 3-5 are allowed.
Communication Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                         May 22, 2021